Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been amended and claims 5-8 have been newly added. Currently, claims 1-8 are under examination. 
Claim Objections
Claim 7 is objected to because of the following informalities:  It appears that claim 6 is dependent on claim 1 which is erroneous since claim 7 refers to limitations of claim 5.  Appropriate correction is required. For the purpose of examination the limitations of claim 7 have been interpreted as being dependent on claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koma, US6159071 in view of  Mori, US20020081954 and further in view of Kazutaka, JP2015199158.
Regarding claim 1,  Koma discloses a wafer having an upper surface and a lower surface (Wafer W, Fig 1), the grinding apparatus comprising : a chuck table having a holding surface for holding the wafer (vacuum holders 19-21 , Fig 1); a grinding unit having a rotatable grinding wheel for grinding the wafer held on the holding surface of the chuck table (grinding means 23 and 24 , Fig 1); loading means provided at one side portion of the grinding apparatus in a lateral direction thereof for loading the wafer to the chuck table before grinding (Element 16, Fig 1);  unloading means provided at the other side portion of the grinding apparatus in the lateral direction for unloading the wafer from the chuck table after grinding (Element 17, Fig 1); a cleaning unit for cleaning the holding surface of  the chuck table (cleaning unit 26 with washing part 38, Fig 1);  the loading means including a first holding portion for holding the wafer before grinding and first horizontal moving means for horizontally moving the first holding portion (horizontal rotation by means of arm of element 16 having a holding portion for moving the wafer, Fig 1); the unloading means including a second holding portion for holding the wafer after grinding and second horizontal moving means for horizontally moving the second holding portion (horizontal rotation by means of arm of element 17 having a holding portion for moving the wafer, Fig 1); wherein when the wafer is unloaded from the holding surface of the chuck table by the unloading means after grinding (operation of the unloading , Fig 1) , the third horizontal moving means is operated by the control unit to horizontally move the cleaning portion toward the first holding portion in a first direction, thereby allowing the loading of the wafer to the holding surface of the chuck table by the loading means before grinding. (operation of device disclosed by Koma, Fig 1)
However, Koma discloses the cleaning unit for cleaning the holding surface of  the chuck table and the upper surface of the wafer held on the holding surface of the chuck table; the grinding wheel having a plurality of abrasive members arranged annularly and adapted to come into contact with the upper surface of the wafer, wherein when the grinding wheel is rotated and the abrasive members come into contact with the upper surface of the wafer held on the holding surface of the chuck table, the upper surface of the wafer is ground by the abrasive members; the cleaning unit including an abrasive cleaning portion for cleaning at least the holding surface of the chuck table, a two fluid cleaning portion for cleaning at least the upper surface of the wafer held on the holding surface of the chuck table and third horizontal moving means for horizontally moving the cleaning portion in the lateral; and a control unit for controlling all of the chuck table, the grinding unit, the loading means, the unloading means, and the cleaning unit.
Mori teaches a grinding machine for wafer polishing wherein a grinding wheel 73 with a controller 43 . (Figs 2 and 8)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the grinding device disclosed by Koma to have further incorporated a grinding wheel having a plurality of abrasive members and a control unit for controlling as taught by Mori in order to control abrasion while allowing cooling the grinding members. 
Kazutaka teaches cleaning unit 62 having a brush element 186 and a two fluid nozzle unit 178 . (Figs 9-10 )
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cleaning unit disclosed by Koma in view of Mori to have further incorporated a cleaning unit comprising an abrasive cleaning portion for cleaning at least the holding surface of the chuck table, a two fluid cleaning portion for cleaning at least the upper surface of the wafer as taught by Kazutaka in order to clean the chuck table 40 and workpiece 11. 
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koma, US6159071 in view of  Mori, US20020081954 and further in view of Kazutaka, JP2015199158 and further in view of Ritsuo , JP2002016124.
Regarding claim 2,  Koma in view of Mori and further in view of Kazutaka discloses each and every limitation set forth in claim 1.  However, Koma in view of Mori and further in view of Kazutaka does not disclose a first lower surface cleaning unit for cleaning the lower surface of the wafer held by the first holding portion of the loading means before grinding;  the first lower surface cleaning unit being located on a path of movement of the wafer by the loading means; wherein while the lower surface of the wafer is being cleaned by the first lower surface cleaning unit before grinding, the unloading of the wafer from the holding surface of the chuck table by the unloading means after grinding is allowed. 
Ritsuo teaches cleaning regions 13 positioned on a path of movement of the wafer by the loading means 15. (Fig 6)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the grinding device disclosed by Koma in view of Mori to have further incorporated a first lower surface cleaning unit as taught by Ritsuo in order to provide a clean workpiece at each stage of the grinding process for optimal processing. 
Regarding claim 3, Koma in view of Mori and further in view of Kazutaka and further in view Ritsuo of discloses each and every limitation set forth in claim 2.  However, Koma in view of Mori  and further in view of Kazutaka  and further in view Ritsuo does not disclose  a second lower surface cleaning unit for cleaning the lower surface of the wafer held by the second holding portion of the unloading means after grinding; the second lower surface cleaning unit being located on a path of movement of the wafer by the unloading means;  wherein while the lower surface of the wafer being cleaned by the second lower surface cleaning unit after grinding , the loading of the wafer to the holding surface of the chuck table by the loading means before grinding is allowed. 
Ritsuo teaches cleaning regions 13 positioned on a path of movement of the wafer by the unloading means 15a. (Fig 6)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the grinding device disclosed by Koma in view of Mori to have further incorporated a second lower surface cleaning unit as taught by Ritsuo in order to provide a clean workpiece at each stage of the grinding process for optimal processing. 
Regarding claim 4, Koma in view of Mori and further in view of Kazutaka and further in view of Ritsuo discloses each and every limitation set forth in claim 3.  Furthermore, Koma discloses the second holding portion of the unloading means has a holding surface for holding the upper surface of the wafer after grinding; the second lower surface cleaning unit including a holding surface cleaning portion for cleaning the holding surface of the second holding portion of the unloading means.  (operation of holding device disclosed by Koma, Fig 1)
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koma, US6159071 in view of  Mori, US20020081954 and further in view of Kazutaka, JP2015199158 and further in view of Jeong , US20070060023
Regarding claim 5, Koma in view of Mori and further in view of Kazutaka discloses each and every limitation set forth in claim 1.  However, Koma in view of Mori and further in view of Kazutaka does not disclose the loading means includes a first swinging means attached to the first holding portion and configured for rotating the first holding portion; the unloading means includes a second swinging means attached to the second holding portion and configured for rotating the second holding portion; the first horizontal moving means moves the first swinging means toward and away from the grinding unit; and the second horizontal moving means moves the second swinging means toward and away from the grinding unit. 
Jeong teaches a wafer transfer mechanism 210 and 210’ having a swing arm and a horizontal movement mechanism having respective tracks. (Fig 1) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the loading and unloading means disclosed by Koma in view of Mori and further in view of Kazutaka to have further incorporated the loading means includes a first swinging means attached to the first holding portion and configured for rotating the first holding portion; the unloading means includes a second swinging means attached to the second holding portion and configured for rotating the second holding portion; the first horizontal moving means moves the first swinging means toward and away from the grinding unit; and the second horizontal moving means moves the second swinging means toward and away from the grinding unit as taught by Jeong in order to transport the wafer to proper location with high accuracy.  
Regarding claim 6,  Koma in view of Mori and further in view of Kazutaka and further in view of Jeong discloses each and every limitations set forth in claim 5. Furthermore, Jeong teaches  the loading means includes a first arm attached to the first holding portion and the first swinging means; and the unloading means includes a second arm attached holding portion and the second swigng means. (each swing measn having at least an arm, Fig 1)
Regarding claim 7, Koma in view of Mori and further in view of Kazutaka and further in view of Jeong discloses each and every limitations set forth in claim 5. Furthermore, Jeong teaches the first horizontal moving means moves the first swinging means in a y direction.  (Fig 1)
Regarding claim 8, , Koma in view of Mori and further in view of Kazutaka and further in view of Jeong discloses each and every limitations set forth in claim 7. Furthermore, Jeong teaches  the second horizonal moving means moves the second swinging means in a Y direction. (Fig 1)
Response to Arguments
Applicant’s arguments, see pages 8-9, filed July 5, 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Koma in view of Mori and further in view of Kazutaka.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723







/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723